Exhibit 10.3

This VOTING AND SUPPORT AGREEMENT, dated December 5, 2016 (this “Agreement”) is
by and between Forest City Realty Trust, Inc. (the “Company”), on the one hand,
and Scopia Capital Management LP and Scopia Management, Inc. (“Scopia
Management”), on behalf of themselves and their Affiliates, on the other (Scopia
Capital Management LP and Scopia Management, together with their Affiliates, the
“Scopia Parties”).

WHEREAS, concurrently with the execution of this Agreement, the Company is
entering into the Reclassification Agreement, pursuant to which, among other
things, the Company has agreed to effect the Reclassification on the terms and
subject to the conditions set forth therein; and

WHEREAS, the Company desires to obtain the Scopia Parties’ support of the
Reclassification and other agreements set forth in the Reclassification
Agreement, and the Scopia Parties’ desire that the Company effect the same.

NOW, THEREFORE, in consideration of and reliance upon the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

Section 1.         Representations and Warranties of the Company. The Company
represents and warrants to the Scopia Parties that this Agreement has been duly
authorized, executed and delivered by the Company, and is a valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms.

Section 2.         Representations and Warranties of the Scopia Parties. The
Scopia Parties represent and warrant to the Company that this Agreement has been
duly authorized, executed and delivered by the Scopia Parties, and is a valid
and binding obligation of the Scopia Parties, enforceable against the Scopia
Parties in accordance with its terms. The Scopia Parties represent and warrant
to the Company that the Scopia Parties and their Associates (as such terms are
hereinafter defined) are the “beneficial owners” (as such term is hereinafter
defined) of 20,315,514 shares of the Company’s Class A Common Stock, par value
$0.01 per share (“Class A Common Stock”) and no shares of the Company’s Class B
Common Stock, par value $0.01 per share (“Class B Common Stock,” and together
with the Class A Common Stock, the “Common Stock”), and that all such shares of
Common Stock are held in a Net Long Position (as such term is hereinafter
defined).

Section 3.         Voting and Support.

(a)         During the Voting and Support Period (as such term is hereinafter
defined), the Scopia Parties hereby irrevocably and unconditionally agree,
(I) at the Company’s 2017 annual meeting of stockholders and (II) at any special
meeting of Company stockholders called for the purposes of obtaining Requisite
Stockholder Approval (as such term in hereinafter defined), however called,
including any postponement or adjournment thereof, in each case to the extent
relating to or reasonably expected to affect or concern the Reclassification,
that the Scopia Parties shall cause all shares of Common Stock beneficially
owned, directly or indirectly, by them, and by any of their Associates as of the
record dates for any annual or special meeting of Company stockholders, to
appear, in person or by proxy, at each such meeting or otherwise



--------------------------------------------------------------------------------

cause such shares of Common Stock to be counted as present thereat for purposes
of determining a quorum, and vote (or cause to be voted), in person or by proxy
(returned sufficiently in advance of the deadline for proxy voting for the
Company to have the reasonable opportunity to verify receipt), such shares of
Common Stock (A) in favor of any and all persons nominated by the Board of
Directors of the Company (the “Board”) for election as directors at such
meetings, provided, that such nominees are selected in accordance with
Section 5.8 of the Reclassification and at least eight of the thirteen nominees
have been determined to be independent directors by the Board in accordance with
relevant stock exchange rules, (B) in favor of approving the Proposed Amendments
and any action reasonably requested by the Company in furtherance of the
foregoing, including any proposal to postpone or adjourn any meeting of Company
stockholders at which the Proposed Amendments are submitted for the
consideration and vote of Company stockholders to a later date if there are not
sufficient votes for approval of such matters or to establish a quorum on the
date on which the meeting is held, (C) unless otherwise directed in writing by
the Special Committee, against any action, agreement or transaction that would
reasonably be expected to (1) be inconsistent with or contrary to the terms and
conditions of the Proposed Amendments or (2) result in any of the conditions set
forth in Article VI of the Reclassification Agreement not being satisfied on or
before the Outside Date, (D) unless otherwise directed in writing by the Special
Committee, against any change in the Board, provided, that the nominees selected
by the Company are selected in accordance with Section 5.8 of the
Reclassification Agreement and at least eight of the thirteen nominees have been
determined to be independent directors by the Board in accordance with relevant
stock exchange rules, and (E) against any other action, agreement or transaction
involving the Company or any of its subsidiaries or the Board that is intended,
or would reasonably be expected, to prevent or impair or delay the consummation
of the Reclassification or the other transactions contemplated by the
Reclassification Agreement or the performance by the Company of its obligations
under the Reclassification Agreement, including any change in the present
capitalization of the Company or any amendment or other change to the charter of
the Company (other than the Proposed Amendments) or the Company bylaws.

(b)         During the Voting and Support Period, the Scopia Parties further
agree not to, and shall cause their Associates not to, directly or indirectly
and in any manner, (A) submit any proposal for consideration by, or bring any
other business before, the Company stockholders or initiate, encourage or
participate in any “Withhold” or similar campaign against the Company or its
directors or management, (B) make, or cause to be made, any statement,
announcement or public filing with respect to any proposal or matter to be
considered by Company stockholders, whether at any annual or special meeting of
Company stockholders or with respect to any request or call for a special
meeting or otherwise, which statement, announcement or public filing is
inconsistent with any recommendation by the Board, and (C) publicly or privately
encourage or support any stockholder or other person to take any of the actions
in the foregoing clauses (A)-(B).

(c)         During the Voting and Support Period, the Scopia Parties will not in
any manner, and shall cause their Associates to not, directly or indirectly,
absent prior express invitation or authorization by the Board pursuant to a
resolution of the Board:

(i)         seek to call, request the call of, or call or make application to a
court or other person to call, order, requisition or administer, a special or
other meeting of the

 

-2-



--------------------------------------------------------------------------------

Company stockholders, seek to make or make, present, conduct, participate or
engage in any stockholder proposals of any kind or other type of referendum
(binding or precatory), including nominations for, elections of or removal of
directors (and including nominations for director nominees to be included in the
Company’s proxy materials), for consideration at any annual or special meeting
of Company stockholders, through action by written consent or otherwise, or seek
to make or make, engage in or participate in any solicitation of proxies or
consents (whether or not such solicitation is exempt under Rule 14a-2 of the
Exchange Act) or other authority to vote any securities of the Company with
respect to nominations for, elections of or removal of directors or any other
proposal or business (binding or non-binding) to be considered by the Company’s
stockholders, whether at an annual or special meeting of stockholders, regarding
the call of a special meeting of stockholders or through action by written
consent or otherwise;

(ii)         encourage, advise or influence any other person or assist any
person in so encouraging, assisting or influencing any person with respect to
the giving or withholding of any proxy, consent or other authority to vote or in
conducting any type of referendum (other than such encouragement, advice or
influence that is consistent with the Board or Company management’s
recommendation in connection with such matter);

(iii)         form or join in a partnership, limited partnership, syndicate or
other group, including a group as defined under Section 13(d) of the Exchange
Act or other applicable law, with respect to the Common Stock (for the avoidance
of doubt, excluding any group comprised solely of the Scopia Parties and their
Associates), or otherwise support or participate in any effort by any person,
with respect to the matters set forth in this Section 3(c);

(iv)         initiate or take any action to alter the composition of the Board
or management or initiate or take any action to obtain additional representation
on the Board; provided, that nominees selected by the Company for election at
the 2017 Annual Meeting are selected in accordance with Section 5.8 of the
Reclassification Agreement and at least eight of the thirteen nominees have been
determined to be independent directors by the Board in accordance with relevant
stock exchange rules;

(v)         institute, solicit or join, as a party, any litigation, arbitration
or other proceeding against the Company or any of its subsidiaries or any of
their respective current or former directors or officers (including derivative
actions), other than litigation by the Scopia Parties to enforce the provisions
of this Agreement;

(vi)         other than in (i) market transactions where the identity of the
purchaser is not known, (ii) underwritten public offerings and (iii) bought
deals, sell, offer or agree to sell directly or indirectly, through swap,
hedging or derivative transactions or otherwise, any securities of the Company,
or any rights decoupled from the underlying shares of Common Stock held by the
Scopia Parties to any person that is not a party to this Agreement
(a “Third Party”) unless (A) such Third Party is a passive investor that has not
filed a Schedule 13D and would not as a result of the purchase of the securities
of the Company be required to file a Schedule 13D, and (B) such sale, offer, or
agreement to sell would not knowingly result in such Third Party, together with
its affiliates, owning, controlling or otherwise having any beneficial or other
ownership interest in the aggregate that is the equivalent of five percent
(5%) or more of the Common Stock outstanding at such time or would increase

 

-3-



--------------------------------------------------------------------------------

the beneficial or other ownership interest of any Third Party who, together with
its affiliates, has a beneficial or other ownership interest in the aggregate
that is the equivalent of five percent (5%) or more of the Voting Securities
outstanding at such time, except in each case in a transaction approved in
advance by the Board;

(vii)         make any statement or announcement that constitutes an ad hominem
attack on, or otherwise disparages or causes to be disparaged, the Company, any
of the Company’s Affiliates, or any of the Company’s past, present or future
officers or directors; and

(viii)         enter into any discussions or arrangements with any person with
respect to any of the foregoing or disclose publicly or privately in any manner
any intention, plan or arrangement that is inconsistent with the foregoing.

(d)         During the Voting and Support Period, the Company hereby agrees that
(i) it shall comply with Sections 5.1 and 5.8 of the Reclassification Agreement
and enforce its rights thereunder, and shall seek to ensure at least eight of
the thirteen nominees for election as directors at the 2017 Annual Meeting have
been determined to be independent directors by the Board in accordance with
relevant stock exchange rules and (ii) it shall not amend the Exchange Ratio or
the Outside Date, in each case, as defined in the Reclassification Agreement nor
shall it amend in any material respect Sections 5.1 or 5.8 of the
Reclassification Agreement (and such amendment, a “Material Breach”). For the
avoidance of doubt, any change to or extension of the Outside Date shall be
deemed a violation of clause (ii) of the previous sentence, in spite of the fact
that the definition thereof in the Reclassification Agreement includes
extensions as agreed between the parties to the Reclassification Agreement. The
parties agree that notwithstanding anything in this Agreement to the contrary,
in the event the Company breaches clause (ii) of this paragraph, the sole and
exclusive remedy of the Scopia Parties shall be specific performance and the
Scopia Parties hereby waive, to the extent they may do so, any other rights or
remedies that would otherwise have been available to them under common law
(including monetary damages) or otherwise.

Section 4.         Publicity. The Company shall provide the Scopia Parties with
a reasonable opportunity to review and comment on its press release announcing,
among other things, entry into this Agreement and the Reclassification Agreement
(the “Press Release”). Neither the Company (and the Company shall cause each of
its subsidiaries, directors, officers and employees not to) nor the Scopia
Parties (and the Scopia Parties shall cause each of their subsidiaries,
partners/members, directors, officers and employees not to) shall make or cause
to be made any public announcement or statement with respect to the subject of
this Agreement that is contrary to the statements made in the Press Release,
except as required by law or the rules of any stock exchange or with the prior
written consent of the other party. The Company acknowledges that the Scopia
Parties intend to file this Agreement and the Press Release as exhibits to their
Schedule 13D pursuant to an amendment. The Company shall have reasonable advance
review and consultation rights upon any Schedule 13D filing (or amendment
thereto) made by the Scopia Parties with respect to this Agreement. The Scopia
Parties acknowledge and agree that the Company intends to file this Agreement
and file or furnish the Press Release with the SEC as exhibits to a Current
Report on Form 8-K and to file this Agreement as an exhibit to future filings
with the SEC.

 

-4-



--------------------------------------------------------------------------------

Section 5.         Definitions. For purposes of this Agreement:

“Affiliate” and “Associate” shall have the respective meanings set forth in
Rule 12b-2 promulgated by the SEC under the Exchange Act; provided, that any
references to “Affiliate” and “Associate” herein shall be deemed to be preceded
by the word “controlled”.

“beneficially own” and “beneficial ownership” shall have the meanings ascribed
to such terms in Rule 13d-3 under the Exchange Act, except that such terms shall
also include options, warrants, swaps, derivatives, convertible securities,
stock appreciation rights and other rights or instruments, whether real or
synthetic.

“Closing Date” means the date on which the closing of the Reclassification
occurs.

“Derivative Instrument” means, with respect to any person, any option, warrant,
convertible security, stock appreciation right, or similar right with an
exercise or conversion privilege or a settlement payment or mechanism at a price
related to any class or series of shares of capital stock of the Company or with
a value derived in whole or in substantial part from the price, value or
volatility of any class or series of shares of the Company or any capital stock
of the Company, any “call equivalent position” or “put equivalent position” (as
such terms are defined in Rule 16a-1(b) under the Exchange Act) that is,
directly or indirectly, held or maintained by such person with respect to any
shares of any class or series of capital stock of the Company (including any
security or instrument that would not otherwise constitute a derivative security
for purposes of such definitions as a result of any feature that would make any
conversion, exercise or similar right or privilege of such security or
instrument becoming determinable only at some future date or upon the happening
of a future occurrence, in which case the determination of the amount of
securities into which such security or instrument would be convertible or
exercisable shall be made assuming that such security or instrument is
immediately convertible or exercisable at the time of such determination) or any
other derivative or synthetic arrangement having characteristics of a long
position in, or a short position with respect to, any class or series of shares
of capital stock of the Company, whether or not such instrument or right shall
be subject to settlement in the underlying class or series of capital stock of
the Company, or otherwise directly or indirectly owned beneficially by such
stockholder person, and any other direct or indirect opportunity to profit or
share in any profit derived from any increase or decrease in the value of shares
of the Company.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Net Long Position” means such shares of Common Stock beneficially owned,
directly or indirectly, that constitute such person’s net long position as
defined in Rule 14e-4 under the Exchange Act mutatis mutandis, provided that
“Net Long Position” shall not include any shares of Common Stock as to which
such person does not have the right to vote or direct the vote or as to which
such person has entered into a Derivative Instrument that hedges or transfers,
in whole or in part, directly or indirectly, any of the economic consequences of
ownership of such shares.

 

-5-



--------------------------------------------------------------------------------

“Outside Date” shall have the meaning ascribed in the Reclassification
Agreement, provided, that if the Outside Date is changed in the Reclassification
Agreement with the written consent of Scopia Management, then for purposes of
this Agreement, the Outside Date shall not be deemed to have been changed.

“Proposed Amendments” means the amendment and restatement of the charter of the
Company contemplated by the amendment and restatement of the charter of the
Company substantially in the form attached as Annex A to the Reclassification
Agreement.

“Reclassification” means the transactions contemplated by virtue of the
effectiveness of the Proposed Amendments, as set forth in Section 2.2(b) of the
Reclassification Agreement.

“Reclassification Agreement” means that certain Reclassification Agreement,
dated the date hereof, by and between the Company and RMS, Limited Partnership.

“Requisite Stockholder Approval” means the approval of the Proposed Amendments
by (a) the holders of a majority of the issued and outstanding shares of Class A
Common Stock, voting as a separate voting class, and (b) the holders of a
majority of the issued and outstanding shares of Class B Common Stock, voting as
a separate voting class.

“SEC” means the U.S. Securities and Exchange Commission.

“Special Committee” means the special committee of the Board comprised of
independent directors elected solely by the holders of Class A Common Stock.

“Voting and Support Period” shall mean the period from the date of this
Agreement until the earlier of (i) the Closing Date, (ii) the termination of the
Reclassification Agreement pursuant to Article VII thereof and (iii) the Outside
Date.

Section 6.         Proxy.

(a)         The parties intend that this Agreement shall also constitute an
irrevocable “proxy” created under and pursuant to Section 2-507 of the Maryland
General Corporation Law (the “MGCL”), and that the irrevocable appointment of
proxies by the Scopia Parties pursuant to this Section 6 are intended to be
coupled with an interest by virtue of the Scopia Parties’ entering into this
Agreement and the voting obligations contained herein. The Scopia Parties hereby
represent that all proxies (other than the irrevocable proxy created hereby),
powers of attorney, instructions or other requests given by or on behalf of the
Scopia Parties prior to the execution of this Agreement in respect of the voting
of shares of Common Stock, if any, are not irrevocable, the Scopia Parties
hereby revoke (or shall cause to be revoked) any and all previous proxies,
powers of attorney, instructions and other requests with respect to shares of
Common Stock.

(b)         If the Scopia Parties fail to vote in accordance with the provisions
of Section 3(a) of this Agreement (whether in person or by proxy), the Scopia
Parties hereby irrevocably appoint (to the fullest extent permitted by the MGCL)
as their proxy David J. LaRue and Robert G. O’Brien, or either of them, in their
respective capacities as officers of the Company, and any individual who shall
hereafter succeed any such officer of the Company, and

 

-6-



--------------------------------------------------------------------------------

any other person designated in writing by the Company (the “Proxies”), with full
power of substitution and resubstitution in each of them, to cast on behalf of
the Scopia Parties all votes that the Scopia Parties are entitled to cast with
respect to shares of Common Stock in accordance with Section 3(a) of this
Agreement (I) at the Company’s 2017 annual meeting of stockholders and (II) at
any special meeting of Company stockholders called for the purposes of obtaining
Requisite Stockholder Approval, however called, including any postponement or
adjournment thereof, in each case to the extent relating to or reasonably
expected to affect or concern the Reclassification, at which any of the matters
described in Section 3(a) of this Agreement are to be considered.

(c)         Any instruction pursuant to the proxy and power of attorney granted
in this Section 6 may be given by any of the Proxies, acting individually.

(d)         The irrevocable proxy granted pursuant to this Section 6 is coupled
with an interest by virtue of, among other things, the voting obligations of the
Scopia Parties set forth in this Agreement, was given by the Scopia Parties to
induce the Company to enter into this Agreement and, pursuant to
Section 2-507(d) of the MGCL, shall be irrevocable.

(e)         The irrevocable proxy granted pursuant to this Section 6 shall be
effective on the date first set forth above and shall survive until the
conclusion of the Voting and Support Period (whereupon the irrevocable proxy
shall terminate automatically and be without further force and effect). The
appointment of the Proxies is intended to remain valid for the entire duration
of the Voting and Support Period, in accordance with Section 2-507(b) of the
MGCL.

Section 7.         Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing, and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by facsimile, by courier service or by registered or certified mail
(postage prepaid, return receipt, requested) to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 7):

 

If to Company, to:

Forest City Realty Trust, Inc.

Terminal Tower

50 Public Square, Suite 1100

Cleveland, OH 44113

Attention: General Counsel

Facsimile: 216 263-6208

Phone: 216-621-6060

with a copy, which shall not constitute notice, to:

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004-2498

Attention:      Joseph B. Frumkin

        Benjamin R. Weber

 

-7-



--------------------------------------------------------------------------------

      Krishna Veeraraghavan

E-mail:          frumkinj@sullcrom.com

      weberb@sullcrom.com

      veeraraghavank@sullcrom.com

If to the Scopia Parties, to:

Scopia Capital Management LP

152 West 57th Street, 33rd Floor

New York, NY 10019

Attention:     Jerome Lande

Phone:          (212) 370-0303

E-mail:         jlande@scopiacapital.com

with a copy, which shall not constitute notice, to:

Akin Gump Strauss Hauer & Feld

One Bryant Park

New York, NY 10036

Attention:     Douglas Rappaport

     Jeffrey Kochian

E-mail:         drappaport@akingump.com

     jkochian@akingump.com

Section 8.         Specific Performance; Remedies; Other Matters. Subject to
Section 3(d), the parties hereto shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, in addition to any other remedy to
which they are entitled at law or in equity. The parties agree that in the event
of a breach, the non-breaching party will suffer irreparable harm and the
calculation of damages in the event of breach will not be possible. Furthermore,
each of the parties hereto agrees to waive any bonding requirement under any
applicable law, in the case any other party seeks to enforce the terms by way of
equitable relief. THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING
VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF MARYLAND
WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH STATE.

Section 9.         Severability. If at any time subsequent to the date hereof,
any provision of this Agreement shall be held by any court of competent
jurisdiction to be illegal, void or unenforceable, such provision shall be of no
force and effect, but the illegality or unenforceability of such provision shall
have no effect upon the legality or enforceability of any other provision of
this Agreement.

Section 10.         Termination. This Agreement shall terminate immediately
following the conclusion of the Voting and Support Period. The Scopia Parties
shall have the right to terminate this Agreement if there has occurred a
Material Breach.

 

-8-



--------------------------------------------------------------------------------

Section 11.         Counterparts. This Agreement may be executed (including by
facsimile or PDF) in two or more counterparts which together shall constitute a
single agreement.

Section 12.         No Third Party Beneficiaries. This Agreement is solely for
the benefit of the parties hereto and is not enforceable by any other persons
(except that the Special Committee shall be a third-party beneficiary of this
Agreement in respect of all rights and powers afforded to the Special Committee
hereunder).

Section 13.         No Waiver. No failure or delay by a party in exercising any
right or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial waiver thereof preclude any other or further exercise thereof
or the exercise of any other right or remedy hereunder.

Section 14.         Assignment. This Agreement and the rights and obligations
hereunder shall be binding on and inure to the benefit of successors of the
parties hereto. This Agreement and the rights and obligations herein may not be
assigned or otherwise transferred, in whole or in part, by the Scopia Parties
without the express written consent of the Company.

Section 15.         Entire Understanding. This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and may
be amended only by an agreement in writing executed by the parties hereto.

Section 16.         Interpretation and Construction. Each of the parties hereto
acknowledges that it has been represented by counsel of its choice throughout
all negotiations that have preceded the execution of this Agreement, and that it
has executed the same with the advice of said counsel. Each party and its
counsel cooperated and participated in the drafting and preparation of this
Agreement and the documents referred to herein, and any and all drafts relating
thereto exchanged among the parties shall be deemed the work product of all of
the parties and may not be construed against any party by reason of its drafting
or preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any party
that drafted or prepared it is of no application and is hereby expressly waived
by each of the parties hereto, and any controversy over interpretations of this
Agreement shall be decided without regard to events of drafting or preparation.

[Signature page follows]

 

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

FOREST CITY REALTY TRUST, INC. By  

  /s/ David LaRue

  Name:  

David LaRue

  Title:  

President and Chief Executive Officer

 

SCOPIA CAPITAL MANAGEMENT LP

By

 

Scopia Management, Inc., its general partner

By

 

  /s/ Matthew Sirovich

 

Name:

 

     Matthew Sirovich

 

Title:

 

     Managing Director

 

SCOPIA MANAGEMENT, INC. By  

  /s/ Matthew Sirovich

  Name:        Matthew Sirovich   Title:        Managing Director

[Signature Page to Voting and Support Agreement]